Application cation by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 24, 1994 (People v Riley, 200 AD2d 692 [1994]), affirming a judgment of the Supreme Court, Kings County, rendered March 1, 1990.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 *463US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, RJ., Santucci, H. Miller and Adams, JJ., concur.